Hoke, J.,
dissenting: I do not think that Article X, sec. 6, of our Constitution had or was intended to have effect upon conveyances or contracts between husband and wife, but that such transactions have been and should continue to be proper subjects of legislative regulation, unaffected by that instrument. This, in my judgment, being a correct position, I am of opinion that section 2107 of our Revisal, the section controlling on the subject referred to, should be upheld in its integrity and construed as it is plainly written. It has been sustained and applied in numerous and repeated cases before this Court ever since its enactment, forty years ago; was recognized as the law of the land in a decision at the last term in Kearney v. Vann, 154 N. C., 311, and was expressly retained and approved by our legislature at its last session. Public Laws N. C., 1911, ch. 109. Further, I am utterly unable to perceive how a decision, setting aside the safeguards provided by this statute, and affording facilities for a married woman to deprive herself of her property, and, in many instances, of a home for herself and children, in favor of an improvident husband, can be properly regarded as part of an enlightened and progressive policy, or in any way having a tendency to liberate married women from the shackles of tyrannous precedent, and, *537in my opinion, tbe statute should be upheld in its entirety. Holding the view, however, as stated, I think it a matter of supreme importance that this question should be considered as settled, and shall, therefore, make no further protest.
I am authorized to say that Associate Justice AlleN concurs in this view.